Case 5:20-mc-80152-WHO Document 41-5 Filed 01/27/21 Page 1 of 3




                   Exhibit E
                  Case 5:20-mc-80152-WHO Document 41-5 Filed 01/27/21 Page 2 of 3


Lucas Bento

From:                              Theodore Folkman <ted@folkman.law>
Sent:                              Thursday, January 7, 2021 5:20 PM
To:                                Joseph Milowic III
Cc:                                Lucas Bento
Subject:                           1782


                                                    [EXTERNAL EMAIL]




Dear Joe,

At your request, I am writing to provide the reciprocal discovery that we would like to receive from the
applicants in return for our agreement to provide discovery responsive to their subpoena. Please note that in our
view some of these items are within the scope of Illumina Cambridge’s subpoena and should already have been
produced, and we reserve the right to move to compel production if we cannot reach a resolution. The following
proposal is contingent on the parties’ agreement to enter into a protective order substantively identical to the
stipulated protective order now in place in Illumina’s 1782 proceeding that will govern production by your
clients of any materials to my clients or use by your clients of any materials Illumina produced in, or transcripts
of depositions taken in, the US litigation, as outlined below.

Technical Documents

           1.    With regard to Requests 5-13 in Illumina Cambridge’s subpoena for documents, documents that
                respond to each of those requests on a kit-by-kit or model-by-model basis.

           2.    Documents sufficient to describe the chemical composition and structure of all dNTPs present in
                the Sequencing Reagent Kits, on a kit-by-kit basis.

           3.    Documents sufficient to show, for each Sequencing Reagent Kit, on a kit-by-kit basis, whether the
                kit contains modified nucleotides in which the purine or pyrimidine base is linked to a detectable
                label via a cleavable linker or a non-cleavable linker, and the chemical composition of the label and
                the linker.

           4.    Documents sufficient to show, for each Sequencing Reagent Kit, on a kit-by-kit basis, whether the
                kit contains a DNA polymerase from Thermococcus sp, and the amino acid sequence thereof.

Commercial Documents

           1.    For Germany, Denmark, Switzerland, Turkey, Sweden, France, Belgium, Spain, Italy, Finland,
                and Hong Kong, we request documents sufficient to identify which entity is responsible for the
                servicing, installation, and parts supply and resupply for BGI Sequencers and Sequencing Reagent
                Kits in those countries.

           2.    For Sweden, France, Belgium, Spain, Italy, Finland, and Hong Kong, we request documents
                responsive to requests 1-3 in the Illumina Cambridge document subpoena.


                                                           1
                      Case 5:20-mc-80152-WHO Document 41-5 Filed 01/27/21 Page 3 of 3

Technical Deposition

We request the deposition of Dr. Drmanac on technical issues.

Commercial Deposition

            1.     For Sweden, France, Belgium, Spain, Italy, Finland, and Hong Kong, we request a 30(b)(6)
                  deposition on topics 1-3 in the Illumina Cambridge subpoena.

            2.     For Germany, Denmark, Switzerland, Turkey, Sweden, France, Belgium, Spain, Italy, Finland,
                  and Hong Kong, we request a 30(b)(6) deposition on the entities responsible for the servicing,
                  installation, and parts supply and resupply for BGI Sequencers and Sequencing Reagent Kits in
                  those countries.

Prior Disclosures

We request production of the PPD served on June 3, 2020 and the responses to the Notice to Admit Facts dated
July 20, 2020 and September 11, 2020 given in the UK litigation and the answers to interrogatories given in the
US litigation.

Documents Illumina Will Produce

Illumina will agree that the applicants may use the lab notebooks produced in the US case, and transcripts of
depositions already taken in the US case, in the foreign actions specified in the application that are now
pending, provided that Illumina will have the right to redact highly confidential information that is irrelevant to
the foreign actions from the notebooks or transcripts. Illumina will provide a list of redactions within 30 days of
the date on which we reach an agreement. If the applicants wish to challenge any of the redactions, Illumina
will move for a protective order and lodge copies of the documents in requestion for review in camera, as Judge
Hixson outlined on pp. 30 and 31 of the transcript of the hearing held February 13, 2020.

Please let me know if this proposal is acceptable to your clients. Also, note that the proposal references two
newer actions in Italy and Finland: I


Best,

Ted




Theodore J. Folkman
FOLKMAN LLC
53 State Street, Suite 500
Boston, MA 02109 USA
Tel. +1 (617) 219-9664
www.folkman.law

This email message contain information that may be confidential or may be protected by the attorney/client privilege or another privilege. It is meant only for the
intended recipient. If you have received the email in error, please notify me by replying to this message and delete the message. Email is, in general, an insecure
method of communication. If you need to communicate with the sender in a secure way, please contact the sender to make arrangements. Nothing in this email is
intended to constitute an electronic signature under the Electronic Signatures in Global and National Commerce Act or the Massachusetts Uniform Electronic
Transactions Act or any similar law, unless the email expressly states otherwise.



                                                                                 2
